USCA11 Case: 20-11025     Date Filed: 03/02/2022   Page: 1 of 14




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11025
                   ____________________

MICHAEL REITERMAN,
                                              Plaintiff-Appellee,
versus
FARAH ALI ABID,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:19-cv-02282-WFJ-AAS
                   ____________________
USCA11 Case: 20-11025           Date Filed: 03/02/2022        Page: 2 of 14




2                         Opinion of the Court                     20-11025

Before BRANCH, GRANT, and TJOFLAT, Circuit Judges.
TJOFLAT, Circuit Judge:
       Farah Abid appeals under 9 U.S.C. § 16(a)(1) the District
Court’s interlocutory order denying her motion to compel arbitra-
tion. She argues that the parties should be required to arbitrate
their dispute under the terms of a 2018 Settlement Agreement en-
tered into between her and Michael Reiterman. Reiterman re-
sponds that the District Court correctly denied the motion to com-
pel arbitration after finding that the parties mutually rescinded the
2018 Settlement Agreement in 2019 under Florida law. As we
agree with Reiterman that the District Court was correct to con-
sider whether the parties later rescinded their arbitration agree-
ment, we affirm.
                                      I.
       Abid and Reiterman first met in 2014 in Tampa, Florida. 1 At
the time, Reiterman worked as an LSAT2 teacher for the test prep-
aration company TestMasters. Abid was one of Reiterman’s stu-
dents, and the two briefly dated. After the relationship ended, Abid
accused Reiterman of sexual assault. This accusation resulted in an


1 We make no comment on the truth or falsity of any of the background facts
of this case, as the merits of Reiterman’s claims are not before us on appeal.
For context purposes only, we summarize the facts of the merits dispute as
they have been presented by the parties to this Court on appeal.
2“LSAT” stands for “Law School Admission Test.” It is a standardized test
commonly taken by aspiring law students applying to law schools.
USCA11 Case: 20-11025        Date Filed: 03/02/2022     Page: 3 of 14




20-11025               Opinion of the Court                         3

investigation by the Tampa Police Department, which ultimately
declined to charge Reiterman. The Florida Attorney General’s Of-
fice also declined to intervene after reviewing the case at Abid’s re-
quest.
       Abid then allegedly engaged in a pervasive, anonymous in-
ternet campaign to ruin Reiterman’s reputation by writing several
blogposts accusing Reiterman of sexually assaulting multiple
women. Each of these blogposts was ostensibly written by a dif-
ferent woman. The District Court would later describe this cam-
paign as “remarkably extensive and forceful, in effect seeking to de-
stroy Reiterman by painting him in the most graphic terms as a
racist and a serial rapist.” These allegations severely affected
Reiterman’s reputation while attending Harvard Law School from
2015 to 2018 and continue to impair his ability to obtain gainful
employment.
       On April 4, 2018, Reiterman sued Abid in the Middle District
of Florida, claiming that she had defamed him by creating all or
some of the anonymous blogposts. Abid denied involvement in
the internet campaign, and so Reiterman and Abid quickly entered
into settlement negotiations. In June 2018, the parties agreed to
the 2018 Settlement Agreement disputed in this appeal. This agree-
ment provided, inter alia, that the parties would exchange mutual
releases for all claims they had against each other, that Reiterman
would pay Abid a set amount of money in monthly installments,
and that “[a]ny controversy or claim arising out of or relating to
this contract, or breach thereof, shall be settled by arbitration.”
USCA11 Case: 20-11025           Date Filed: 03/02/2022        Page: 4 of 14




4                         Opinion of the Court                     20-11025

        After the parties agreed to the 2018 Settlement Agreement,
Reiterman learned of evidence indicating that Abid was responsible
for all or most of the blogposts, contrary to what she had stated
during the settlement negotiations. Furthermore, three new blog-
posts were posted after the agreement was made, which Reiterman
suspected Abid was responsible for. As a result, Reiterman sent a
letter to Abid on April 3, 2019, through his attorney.3 This letter
stated that Abid’s conduct had rendered their 2018 Settlement
Agreement “null and void” and that Reiterman was therefore re-
lieved of his obligations under the agreement. Reiterman re-
quested that Abid return the payments Reiterman had made so far
and warned Abid that litigation would follow unless she agreed to
Reiterman’s demands.
       Abid personally responded to Reiterman’s letter on April 10
by email. In her response, Abid stated that “[s]ince Mr. Reiterman
is accusing me of having breached the settlement agreement and
believes he no longer has an obligation to abide by the clauses set
therein, I will mirror that belief and no longer honor the clauses set
forth in the agreement either.” Abid then went on to describe the
various actions she would take now that she was released from the
2018 Settlement Agreement, such as publishing a book she claimed
to have written about Reiterman’s alleged sexual assault and


3 Reiterman first sent this letter to the attorney who represented Abid during
the 2018 settlement negotiations. After that attorney informed Reiterman that
she no longer represented Abid, Reiterman sent the letter directly to Abid.
USCA11 Case: 20-11025        Date Filed: 03/02/2022     Page: 5 of 14




20-11025               Opinion of the Court                         5

contacting politicians involved in the 2020 presidential race. In Sep-
tember 2019, Reiterman brought this action against Abid in the
Middle District of Florida.
       Once Abid obtained new counsel and waived service of pro-
cess, she moved the District Court to issue an order compelling ar-
bitration based on the arbitration clause in the 2018 Settlement
Agreement. Reiterman opposed the motion, claiming that the par-
ties had mutually agreed to rescind the 2018 Settlement Agreement
through their April 2019 communications. The District Court or-
dered an evidentiary hearing on the matter, which occurred on
February 24, 2020.
       At the evidentiary hearing, the District Court heard testi-
mony from both Abid and Reiterman’s lawyer, Krista Baughman,
who wrote Reiterman’s April 2019 letter. Baughman’s testimony,
which the Court found credible, established that the parties in-
tended to rescind the 2018 Settlement Agreement in their 2019
communications. While Abid testified that she did not intend to
rescind the 2018 Settlement Agreement in her 2019 email, the
Court found her testimony to not be credible and instead found
that she had intended to rescind the agreement in her 2019 email.
Following the hearing, the Court entered an order denying Abid’s
motion to compel arbitration as the parties had rescinded the 2018
Settlement Agreement. Abid timely appealed this order.
USCA11 Case: 20-11025        Date Filed: 03/02/2022      Page: 6 of 14




6                       Opinion of the Court                 20-11025

                                  II.
       “We review de novo a district court’s denial of a motion to
compel arbitration.” Kroma Makeup Eu, LLC, v. Boldface Licens-
ing & Branding, Inc., 845 F.3d 1351, 1354 (11th Cir. 2017). How-
ever, we review a district court’s underlying findings of fact for
clear error. Multi-Fin. Sec. Corp. v. King, 386 F.3d 1364, 1366 (11th
Cir. 2004).
                                 III.
                                  A.
       A threshold question in any motion to compel arbitration
under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., is
which issues should be decided by the trial court and which issues
should be decided by an arbitrator. To answer that question,
courts have identified three distinct types of challenges to motions
to compel arbitration: “(1) a challenge to the validity of the arbitra-
tion clause standing alone, (2) a challenge to the validity of the con-
tract as a whole, and (3) a challenge to the very existence of the
contract.” Wiand v. Schneiderman, 778 F.3d 917, 924 (11th Cir.
2015) (citing Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S.
440, 444–45 n.1, 126 S. Ct. 1204, 1208 n.1 (2006)). Courts must de-
cide any challenges to the existence of the contract or to the validity
of the arbitration clause standing alone before compelling arbitra-
tion. Id. However, an arbitrator must decide any challenges to the
validity of the contract as a whole should the trial court find that a
contract containing a valid arbitration clause exists and that some
USCA11 Case: 20-11025        Date Filed: 03/02/2022     Page: 7 of 14




20-11025               Opinion of the Court                         7

or all of the claims in the lawsuit are contemplated by the arbitra-
tion clause. Id.
       The parties’ central dispute is whether a subsequent mutual
rescission of a contract containing an arbitration agreement im-
pacts the existence of the contract, in which case any questions
should be decided by the court, or the validity of the contract as a
whole, in which case an arbitrator should decide any questions.
Abid contends that parties may only challenge the existence of a
contract in court under the FAA by challenging whether the parties
ever formed a contract under state law. She asserts that all other
challenges to the contract as a whole speak to the contract’s validity
and cites in support the Supreme Court’s decision in Cardegna, 546
U.S. at 449, 126 S. Ct. at 1210, and our decision in Wiand, 778 F.3d
at 924–25. After careful consideration of the binding precedent, we
disagree.
        Abid is correct that courts must determine whether the par-
ties formed a contract containing an arbitration clause before com-
pelling arbitration and that this inquiry speaks to the existence of
the contract. Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S.
287, 296–97, 130 S. Ct. 2847, 2855–56 (2010); Wiand, 778 F.3d at 925
(holding that the appellant’s challenges to the existence of the con-
tract failed as the district court “correctly determined that a con-
tract had been formed”). Abid is also correct that an arbitrator
must decide any questions about whether a contract containing an
arbitration agreement is void or voidable under state law. Car-
degna, 546 U.S. at 448, 126 S. Ct. at 1210. But Abid’s argument fails
USCA11 Case: 20-11025            Date Filed: 03/02/2022         Page: 8 of 14




8                          Opinion of the Court                      20-11025

when it attempts to classify a subsequent mutual rescission as just
another state law ground rendering a contract void or voidable.
Rather, a subsequent mutual rescission is an agreement between
the parties to not be bound by their former contract any longer. As
arbitration is “simply a matter of contract between the parties,” the
parties may of course voluntarily decide to release each other from
their obligations after forming a contract, including their obligation
to arbitrate certain disputes. First Options of Chi., Inc. v. Kaplan,
514 U.S. 938, 943, 115 S. Ct. 1920, 1924 (1995); Henderson v. Coral
Springs Nissan, 757 So. 2d 577, 578 (Fla. 4th Dist. Ct. App. 2000)
(holding that “there is no enforceable arbitration clause when a
contract is rescinded prior to a motion to compel arbitration” as
“[t]he effect of rescission is to render the contract abrogated and of
no force and effect from the beginning”). Any disputes about
whether the parties later agreed to rescind their earlier contract are
disputes about whether a new agreement was formed—and courts
decide contract formation disputes, not arbitrators. Granite Rock,
561 U.S. at 296–97, 130 S. Ct. at 2855–56; Wiand, 778 F.3d at 925.
Furthermore, compelling arbitration after the parties have agreed
to rescind their arbitration agreement would deprive the parties of
the benefit of their subsequent bargain and encourage gamesman-
ship. 4


4 Ifwe held otherwise, a party could agree to rescind an earlier contract con-
taining an arbitration clause, allow the other party to file suit in court based
on that agreement, and then move to compel arbitration per the earlier, re-
scinded contract, considerably delaying the case’s resolution.
USCA11 Case: 20-11025         Date Filed: 03/02/2022     Page: 9 of 14




20-11025                Opinion of the Court                          9

        We find our opinion in Dasher v. RBC Bank (USA), 745 F.3d
1111 (11th Cir. 2014), instructive in this matter. In Dasher, we held
that arbitration could not be compelled based on an earlier agree-
ment containing an arbitration clause when a subsequent agree-
ment without an arbitration clause entirely superseded the earlier
agreement under state law. Id. at 1113. The key to our decision in
Dasher was the Supreme Court’s instruction to apply state law to
determine whether a contract exists. Id. at 1116 (citing First Op-
tions, 514 U.S. at 943–44, 115 S. Ct. at 1924). We held that when a
subsequent agreement entirely supersedes an earlier agreement,
“the existence of a ‘validly formed and enforceable arbitration
agreement’ is called into question.” Id. at 1120 (quoting Granite
Rock, 561 U.S. at 301, 130 S. Ct. at 2858) (emphasis added). While
the parties in Dasher chose to replace their earlier agreement with
a new one, the parties here chose to rescind their agreement en-
tirely. We see no reason the two situations should be treated dif-
ferently; in both cases, the existence of the earlier contract is called
into doubt, not its validity. Accordingly, the matter is for the Dis-
trict Court to decide before compelling arbitration.
                                  B.
        Alternatively, Abid makes several arguments against the
District Court’s conduct of the evidentiary hearing and its findings
of fact. She argues (1) that the Court should have applied a sum-
mary judgment-like standard when deciding whether a contract ex-
ists; (2) that if a summary judgment-like standard was inappropri-
ate, the Court instead needed to conduct a trial on the question of
USCA11 Case: 20-11025       Date Filed: 03/02/2022     Page: 10 of 14




10                     Opinion of the Court                 20-11025

the contract’s existence and failed to do so; (3) that the Court al-
lowed inadmissible hearsay at the hearing; and (4) that the Court
erred when making its factual findings. We address each argument
in turn.
        Abid contends that district courts are required to determine
whether a contract containing an arbitration clause exists using a
summary judgment-like standard and so the District Court erred
by failing to weigh the evidence in the light most favorable to Abid.
She relies on our decision in Bazemore v. Jefferson Cap. Sys., LLC,
827 F.3d 1325, 1333 (11th Cir. 2016), for this assertion. In
Bazemore, we stated that “a district court may conclude as a matter
of law that parties did or did not enter into an arbitration agree-
ment only if ‘there is no genuine dispute as to any material fact’
concerning the formation of such an agreement.” Id. (quoting Fed.
R. Civ. P. 56(a)). Bazemore simply provides district courts with the
option of deciding whether an arbitration agreement exists as a
matter of law using a summary judgment-like standard. It does not
preclude district courts from holding an evidentiary hearing to de-
termine whether an arbitration agreement exists as a matter of fact,
not as a matter of law. In fact, the FAA expressly provides that
district courts may consider evidence when determining whether
an arbitration agreement exists. 9 U.S.C. § 4 (“If the making of the
arbitration agreement . . . be in issue, the court shall proceed sum-
marily to the trial thereof. If no jury trial be demanded by the party
alleged to be in default . . . the court shall hear and determine such
issue.”). As the District Court here held an evidentiary hearing to
USCA11 Case: 20-11025           Date Filed: 03/02/2022         Page: 11 of 14




20-11025                   Opinion of the Court                              11

determine whether an arbitration agreement existed, it was not re-
quired to apply a summary judgment-like standard under
Bazemore.
        Abid next contends that if a summary judgment-like stand-
ard was inappropriate, then the District Court erred by failing to
provide a trial; Abid never specifies whether the Court should have
provided a jury or bench trial. To begin with, Abid never requested
a “trial” below or otherwise objected to the use of an evidentiary
hearing and so forfeited any objections she may have had to the
process the Court used. Access Now, Inc., v. Sw. Airlines Co., 385
F.3d 1324, 1331 (11th Cir. 2004). However, even on the merits her
argument fails. The FAA only requires a jury trial to determine the
existence of a contract containing an arbitration agreement if the
party opposing arbitration requests one. 9 U.S.C. § 4. Otherwise,
the issue is for the court to “hear and determine.” Id. Reiterman
(and Abid) never requested a jury trial, and so the Court did not err
by not providing one. Instead, the Court held an evidentiary hear-
ing and then made findings of fact and conclusions of law. This
was, for all intents and purposes, a bench trial, and we find unper-
suasive Reiterman’s suggestion that the Court erred by labeling its
proceeding as an evidentiary hearing. 5


5 And to the extent any error did occur, it was harmless.  Were we to reverse
and remand for a “bench trial” on rescission, the District Court would simply
provide the parties with the same process it did here and just label it a “bench
trial.” This would be an enormous waste of time and judicial resources with
no benefit to the parties or the public.
USCA11 Case: 20-11025           Date Filed: 03/02/2022         Page: 12 of 14




12                         Opinion of the Court                      20-11025

        Abid further contends that the District Court erred by ad-
mitting hearsay as evidence during the evidentiary hearing. 6 Near
the beginning of the evidentiary hearing, Baughman testified about
the contents of an affidavit provided by a private investigator hired
by Reiterman. This affidavit contained information indicating Abid
created several of the blogposts accusing Reiterman of sexual as-
sault. This affidavit was also attached to Reiterman’s complaint as
an exhibit. Abid objected to Baughman’s testimony and the affida-
vit as hearsay, and the Court overruled her objection.
       However, we need not decide whether the District Court
erred by overruling Abid’s objection, as any error would be harm-
less. Appellate courts presume that district judges “will rely only
upon properly admitted and relevant evidence” during bench trials.
Tampa Bay Shipbldg. & Repair Co. v. Cedar Shipping Co., 320 F.3d
1213, 1216 (11th Cir. 2003). So, the “prejudicial impact of errone-
ously admitted evidence is thus presumed to be substantially less”
in a bench trial. United States v. Hughes, 542 F.2d 246, 248 (5th


6 Abid also objected below to the admittance of the April 2019 communica-
tions, claiming they were protected settlement negotiations under Federal
Rule of Civil Procedure 408. While she briefly notes that she made this argu-
ment to the District Court in the facts section of her opening brief, she does
not renew this argument on appeal, instead opting to focus exclusively on her
hearsay argument. Accordingly, she abandons her Rule 408 argument on ap-
peal. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014)
(holding that parties abandon arguments that are not “plainly and promi-
nently” raised on appeal (quoting United States v. Willis, 649 F.3d 1248, 1254
(11th Cir. 2011))).
USCA11 Case: 20-11025       Date Filed: 03/02/2022     Page: 13 of 14




20-11025               Opinion of the Court                        13

Cir. 1976) (quoting United States v. Nicholson, 492 F.2d 124 (5th
Cir. 1974)). The evidence from the private investigator concerned
whether Abid created the disputed blogposts, and the Court ex-
pressly stated in its order denying arbitration that it made “no find-
ings at this time as to whether Ms. Abid or her agent created the
offensive postings.” Instead, the Court stated that it relied on the
testimonies of Baughman and Abid and on its credibility findings
to determine whether rescission occurred. And the Court was en-
titled to use the evidence from the affidavit to impeach Abid’s cred-
ibility. See Macuba v. Deboer, 193 F.3d 1316, 1323–24 (11th Cir.
1999) (noting that statements that would otherwise be hearsay may
be used “solely for impeachment purposes”). Accordingly, we may
safely rely on the District Court’s statements and on our presump-
tions recognizing the ability of district courts to distinguish be-
tween proper and improper evidence to conclude that any error
related to this hearsay objection was harmless.
       Lastly, the District Court did not clearly err in concluding
that the parties intended to mutually rescind their 2018 Settlement
Agreement through their April 2019 communications. The Court
based its findings of fact in large part on its credibility determina-
tions of the two witnesses: it found Baughman to be credible and
Abid to not be credible. Federal Rule of Civil Procedure 52(a) al-
lows reviewing courts to set aside trial court findings of fact only
when they are clearly erroneous. But “[w]hen findings are based
on determinations regarding the credibility of witnesses, Rule 52(a)
demands even greater deference to the trial court's findings; for
USCA11 Case: 20-11025        Date Filed: 03/02/2022     Page: 14 of 14




14                      Opinion of the Court                 20-11025

only the trial judge can be aware of the variations in demeanor and
tone of voice that bear so heavily on the listener's understanding of
and belief in what is said.” Anderson v. City of Bessemer City,
N.C., 470 U.S. 564, 575, 105 S. Ct. 1504, 1512 (1985). While docu-
ments or other objective evidence may contradict a witness’s testi-
mony regardless of the trial judge’s credibility findings, it can “vir-
tually never be clear error” when multiple witnesses tell a “coher-
ent and facially plausible story that is not contradicted by extrinsic
evidence” and the trial judge credits one witness over another. Id.
The District Court’s credibility determinations are supported, not
contradicted, by the objective evidence in this case, and so its find-
ings of fact are untouchable on appeal.
                                 IV.
       Accordingly, we affirm the District Court’s interlocutory or-
der denying Abid’s motion to compel arbitration for the reasons set
forth above.
       AFFIRMED.